BELSON, Associate Judge,
dissenting:
The majority opinion fails to apply the doctrine, endorsed by the Maryland courts, that when the purchaser or his agent undertakes to review land records, he may not contend that he was misled to his injury by the vendor’s misrepresentations. Here, not only did appellant’s agent, his attorney, undertake a title search, but his attorney also prepared the deed with its description of the conveyed property.
Elaboration of several factual points will help to explain why the trial court should be affirmed. As the majority notes, Firei-son drafted the option contract. In addition to those clauses discussed by the majority, the option contract provided that the property would “be conveyed as designated by Vendees and Vendees hereby authorize the examination of title and preparation of all necessary conveyance papers.” Accordingly, Fireison’s attorney prepared the settlement documents, including the deed.
The majority states that that deed included no physical description of the lot. Significantly, however, the deed effected the conveyance of: “the following described land and premises ... namely: Lot numbered Six (6) in the subdivision known as ‘MERRY-GO-ROUND FARM’, as per plat recorded in Plat Book 106 at Plat No. 12150 among the Land Records of Montgomery County, Maryland.” The designated plat, recorded by Pearson on November 6, 1978, on its face clearly states the area of lot 6 as 4.5964 acres.
In light of the facts of record, it can be seen that the majority analysis has two significant shortcomings. First, it fails to recognize the permissible — if not inexorable — factual inference that Fireison’s attorney viewed the November 1983 plat to which she referred in the deed.1 Certainly the trial judge in making findings pursuant *1278to Super.Ct.Civ.R. 41(b), was free to draw that inference.
Second, the majority interprets Maryland law as follows: “where there are purposeful misrepresentations to the buyer, the fraud estops the seller from arguing that the deed, referencing the plat, represents the final intention of the parties.” Majority op. at 1275. I disagree with that formulation for the reasons I develop below.
Before discussing those two points, I wish to make clear that I am in agreement with the majority that under Maryland law the purchaser of property is required neither to examine the land records, nor survey the land, in order to determine the correct acreage. See Piper v. Jenkins, 207 Md. 308, 314, 113 A.2d 919, 922 (1955). The purchaser clearly has a right to rely on the vendor’s representations as to the boundaries and acreage of the land. Id. Even when the means of ascertaining the falsity of the vendor’s representations are known and accessible, the purchaser’s failure to review the land records will not bar his recovery. See Chesapeake Homes, Inc. v. McGrath, 249 Md. 480, 240 A.2d 245, 248-49 (1968).
If, however, “the means of knowledge are at hand, and the purchaser undertakes to make an examination of the land records, he cannot say that he was deceived and injured by misrepresentations of the vendor.” Piper v. Jenkins, 207 Md. at 314, 113 A.2d at 922 (emphasis added); accord Ryan v. Brady, 34 Md.App. 41, 55, 366 A.2d 745, 753 (1976); see also Boring v. Jungers, 222 Md. 458, 462-65, 160 A.2d 780, 783-84 (1960) (sale may not be rescinded even if founded on misrepresentations of vendor when purchaser knew facts; knowledge of agent imputable to purchaser); Glendale Corp. v. Crawford, 207 Md. 148, 154, 114 A.2d 33, 36 (1955) (purchaser has right to rely on vendor’s representation “in the absence of any knowledge of his own”); Gunby v. Sluter, 44 Md. 237, 249 (1876) (purchaser may not rescind sale, even though founded on misrepresentations, if prior to sale purchaser acquainted with facts). The crucial question thus is whether Fireison — by himself or through his agent — undertook an examination of the land records.
Contrary to the majority’s assertion, the controlling question just identified is not restricted to cases of negligent or innocent misrepresentation. Rather, the Court of Appeals for Maryland enunciated the “undertaking” principle in Piper v. Jenkins, a case in which the purchaser alleged that the vendor had made a fraudulent misrepresentation. 207 Md. at 312, 113 A.2d at 921. Moreover, the majority attaches a significance to the lack of fraud in Ryan v. Brady that the Court of Special Appeals of Maryland itself did not attach. The court reiterated in Ryan the principle of Piper v. Jenkins that “once the purchaser assumes the burden of an examination he cannot say that he was deceived to his injury where such examination discloses the correct information.” Ryan v. Brady, 34 Md.App. at 55, 366 A.2d at 753. Most important, both Piper v. Jenkins and Ryan v. Brady adopted that principle from the Supreme Court opinion in Shappirio v. Goldberg, 192 U.S. 232, 24 S.Ct. 259, 48 L.Ed. 419 (1904). Shappirio involved a claim of fraud, and is, I believe, dispositive of the instant case.
In Shappirio, the purchaser alleged that the vendor falsely represented that the property adjacent to the purchased lot was included in the sale. 192 U.S. at 234, 24 S.Ct. at 260. A correct description of the property was, however, given in the deed and in the recorded chain of title. Id. at 241, 24 S.Ct. at 261. As in this case, the agent of the purchaser was entrusted with the examination of the deed and title. The Court explained that the agent was charged with the knowledge of the extent of the property conveyed since he undertook an examination of the deed and records. Id. The Court observed that a casual reading of the deed or recorded plat would have revealed the dimensions of the property. Id. The agent’s knowledge, ac*1279tual or implied, was imputed to the purchaser. Id. The Court stated:
There are cases where misrepresentations are made which deceive the purchaser, in which it is no defence to say that had the plaintiff declined to believe the representations and investigated for himself he would not have been deceived. But such cases are to be distinguished from the one under consideration. When the means of knowledge are open and at hand or furnished to the purchaser or his agent and no effort is made to prevent the party from using them, and especially where the purchaser undertakes examination for himself, he will not be heard to say that he has been deceived to his injury by the misrepresentations of the vendor.
Id. 241-42, 24 S.Ct. at 261 (emphasis added) (citation omitted). Here, too, a reading of the recorded plat would have revealed at once that plot 6 measured 4.6 acres. The vendors here did not prevent that reading, nor did they suggest the wording of the deed; rather Fireison’s attorney undertook to describe the conveyance of property by referring to the recorded plat. Once the attorney undertook such an examination, she and her principal were charged with the knowledge imparted by the land records.
Chesapeake Homes, Inc. v. McGrath, 249 Md. 480, 240 A.2d 245 (1968), is not to the contrary. There is no indication in that opinion that the purchaser there undertook a title search or preparation of the deed. Certainly, the decision does not suggest a rejection of the Shappirio doctrine. The vendors in Chesapeake Homes did not assert that the purchaser undertook a title examination or deed preparation as in Shappirio, but contended that the purchaser could not seek relief from the deed when he failed to look at the referenced plat that he knew was posted at the vendor’s office and filed at the land records office. 249 Md. at 489, 240 A.2d at 250. In holding in Chesapeake Homes that the vendor could not assert the failure of the purchaser to inform himself of land records when an effort was made to prevent the party from using them, the Maryland Court of Appeals ruled in a manner consistent with Maryland law and with Shappirio, 192 U.S. at 241, 24 S.Ct. at 261. Therefore, the holding of Chesapeake Homes does not assist appellant here.
In the present case, however, not only did Fireison’s attorney undertake to examine the land records for a title search, she undertook to describe the parcel to be conveyed by the deed. Because, as she drafted it, the deed conveyed the lot as “per plat recorded in Plat Book 106 at Plat No. 12150 among the Land Records of Montgomery County, Maryland,” it stretches credulity to suggest that she did not look at that plat. See Ryan, 34 Md. at 53, 56, 366 A.2d at 752, 754. At the least, it was not clearly erroneous for the trial court to infer that she did. See Marshall v. District of Columbia, 391 A.2d 1374, 1379-80 (D.C.1978) (appellate court, pursuant to Super.Ct. Civ.R. 41(b) & 52(a), will not set aside trial court findings, unless they are clearly erroneous, with due regard to trial court’s opportunity to judge credibility).
Furthermore, even if Fireison’s lawyer did not actually look at the record plat, she was chargeable with notice once she undertook a title examination and preparation of the deed. See Shappirio v. Goldberg, 192 U.S. at 241-42, 24 S.Ct. at 261. Again, the majority suggests a distinction in Ryan v. Brady that the Maryland court itself did not hold dispositive. The purchaser’s lawyer there at first could not recall whether he actually viewed the plat. He thereafter admitted, however, that he saw it. 34 Md.App. at 53, 366 A.2d at 752. The court stated that either the actual or implied notice of the lawyer would be imputed to his client: “a title examiner is charged with notice of whatever appears in the land records in the chain of title to the property involved.... [Njotice to an attorney is notice to his client.” Id. (citations omitted); see Williams v. Skyline Development Corp., 265 Md. 130, 164, 288 A.2d 333, 353 (1972).
*1280Therefore, even if, arguendo, we assume a fraudulent misrepresentation on the part of the vendor, the undertaking by Fireison through his attorney to examine the title and describe the property in the deed defeats his claim that he was deceived to his injury. The trial court’s judgment, therefore, should be affirmed.
Finally, I observe generally that as the record stood at the close of plaintiffs case, there was substantial evidence of misleading conduct on the part of defendant’s agent. That evidence might or might not have been overcome by defendant’s evidence. But the trial judge was not obliged to hear the defendant’s case because plaintiffs’ case in chief had demonstrated that defendant was entitled to judgment. Superior Court Civil Rule 41(b) authorizes a trial judge, sitting without jury, to weigh the evidence and consider credibility when a defendant moves to dismiss at the close of the plaintiff’s case.2 In view of the majority’s somewhat disapproving discussion of such Rule 41(b) practice, I think it worth noting that the practice serves a valuable purpose, and in appropriate cases saves the trial court from having to hear, unnecessarily, a defense case where it is already apparent that plaintiff will not prevail. This practice is especially valuable where, if the motion is not granted, the defendant will present an affirmative defense or will call a large number of witnesses. While, as the majority points out, such motions should not be granted where to do so would be inconsistent with sound procedure or the interests of justice, majority op. at 1273, trial judges should not hesitate to grant them in appropriate cases.
I respectfully dissent.

. In Ryan v. Brady, 34 Md.App. 41, 53, 366 A.2d 745, 752 (1976), purchaser’s attorney, who searched title, acknowledged that it was obvious that he saw the recorded plat before drafting deed and other papers. The trial judge in that case had stated: "[T]he Court cannot conceive of a conscientious title attorney ... engaged in a transaction of this size and character [sale of house and lot for $240,000], failing to read the recorded plat of subject property preparatory to drawing the contract of sale and deed and guaranteeing the title_" Id. at 57, 366 A.2d at 754.


. In Marshall v. District of Columbia, 391 A.2d 1374, 1379 (D.C.1978), we said:
[W]hen a defendant makes a Rule 41(b) motion in a nonjury trial, the court, as trier of fact, need not view the evidence in the light most favorable to the plaintiff. The court, rather "weighs the evidence and considers credibility the same as it would at the end of the trial.” Warner Corporation v. Magazine Realty Co., D.C.App. 255 A.2d 479, 481 (1969). See Ellis v. Carter, 328 F.2d 573 (9th Cir.1964). The court, therefore, need not consider plaintiffs evidence as true, and if it finds that the evidence does not preponderate in plaintiffs favor, the court can enter judgment for the defendant. Thus, if there is insufficient credible evidence to sustain each element of plaintiffs claim, or if, despite such credible evidence, a valid defense is evident from plaintiffs own case, judgment for the defendant is justifiable.